United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2600
                                    ___________

Walter Mountain,                     *
                                     *
            Appellant,               *
                                     *
        v.                           * Appeal from the United States
                                     * District Court for the
Michael Kemna; Jean Ann Johnson;     * Western District of Missouri.
Todd Phillips; Steven Brown; Shawn   *
Pettigrew; Wayne Hurley; Kimberly    * [UNPUBLISHED]
Little,                              *
                                     *
            Appellees.               *
                                ___________

                              Submitted: December 22, 2005
                                 Filed: January 4, 2006
                                  ___________

Before MURPHY, McMILLIAN, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.


      Walter Mountain appeals the district court’s1 order denying his motion for a
new trial following a jury verdict for defendants in this 42 U.S.C. § 1983 action. We
grant Mountain’s in forma pauperis motion, and, because our review of the record
convinces us that the district court did not abuse its discretion in denying Mountain’s

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
motion for a new trial, see Pullman v. Land O’Lakes, Inc., 262 F.3d 759, 762 (8th Cir.
2001) (standard of review), we affirm. See 8th Cir. R. 47A(a).
                         ______________________________




                                         -2-